United States Court of Appeals
                       For the First Circuit

No. 04-2590
No. 05-1836

                       BOSTON EDISON COMPANY,

                             Petitioner,

                                 v.

                FEDERAL ENERGY REGULATORY COMMISSION,

                             Respondent.
                              __________

                   CONCORD MUNICIPAL LIGHT PLANT,
                  WELLESLEY MUNICIPAL LIGHT PLANT,

                            Intervenors.




                               ERRATA

     The opinion of this court issued March 20, 2006, is amended as
follows:

       On page 11, paragraph two, line 3:   change "PTF-in" to "PTF--
in."

       On page 16, line 3, change "Kahn" to "Kahn."